Appeal by employer and carrier from an award of compensation. The question presented by this appeal is whether or not claimant was an employee of the appellant at the time he was injured. Although the evidence contained in this record is conflicting and in many instances contradictory, only questions of fact are presented. The board has resolved these questions in favor of the claimant. We cannot say that there is no substantial evidence to support these conclusions. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Brewster, Deyo, Bergan and Coon, JJ.